Citation Nr: 0005517	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-38 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability with degenerative arthritis, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased initial rating for a right 
knee disability with degenerative arthritis, currently rated 
as 10 percent disabling.  

3.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected left knee disability.  The 
veteran filed a timely notice of disagreement, and was sent a 
statement of the case.  He responded with a timely 
substantive appeal.  A personal hearing on this matter was 
afforded the veteran in December 1996.  

The veteran has subsequently been granted an increased 
rating, to 20 percent, for his left knee disability; however, 
because this amount does not represent the maximum available 
rating, and the veteran has not otherwise limited his appeal, 
this issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

Also, in an October 1997 hearing officer's decision, the 
veteran was granted service connection, with a 10 percent 
rating, for a right knee disability, and was denied service 
connection for a lower back disability.  The veteran filed a 
timely notice of disagreement concerning these issues and was 
sent a statement of the case.  He responded with a timely 
substantive appeal, and was afforded a June 1997 personal 
hearing.  These issues were subsequently merged into a single 
appeal.




FINDINGS OF FACT

1.  The veteran's left knee disability results in moderate 
impairment of the joint, due to recurrent subluxation and/or 
lateral instability.  

2.  The veteran's left knee disability includes degenerative 
arthritis of the joint, as confirmed by X-ray findings.  

3.  The veteran's right knee disability results in slight 
impairment of the joint, due to recurrent subluxation and/or 
lateral instability.  

4.  The veteran's right knee disability includes degenerative 
arthritis of the joint, as confirmed by X-ray findings.  

5.  The veteran has a current low back disability, most 
recently diagnosed as degenerative arthritis of the 
lumbosacral spine.  

6.  The record does not contain evidence that the veteran's 
current disability of the low back results from a disease or 
injury incurred in or aggravated by active military service.  

7.  The record does not contain competent medical evidence 
that the veteran's current disability of the low back is 
proximately due to or results from a service connected 
disability.  


CONCLUSIONS OF LAW

1.  A separate additional disability rating, of 10 percent, 
for degenerative arthritis, is warranted for the veteran's 
disability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-
5263 (1999); VAOPGCPREC. 23-97 (July 1, 1997).  

2.  A separate additional disability rating, of 10 percent, 
for degenerative arthritis, is warranted for the veteran's 
disability of the right knee.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5256-5263 (1999); VAOPGCPREC. 23-97 (July 1, 1997).  

3.  The veteran's claim for service connection for a low back 
disability must be denied as not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
without any abnormality of the low back at the time he 
entered active military service in December 1942.  His in-
service treatment records are likewise without any diagnosis 
of or treatment for a low back disease or injury.  At the 
time of his December 1945 service separation medical 
examination, no musculoskeletal defects of the low back were 
noted.  

In December 1995, the veteran filed a claim for an increased 
(compensable) rating for a service connected left knee 
disability.  A VA medical examination was afforded him in 
April 1996.  He reported recurrent pain of the left knee, 
especially with use.  He has had only one episode of joint 
swelling.  Upon objective examination, the left knee 
displayed full range of motion, without effusion or 
tenderness.  No crepitus was noted.  A left knee strain was 
diagnosed.  

Based on the examination results, the RO issued a May 1996 
rating decision continuing the veteran's noncompensable 
rating for his service connected left knee disability.  He 
responded with an August 1996 notice of disagreement, and was 
sent a statement of the case that same month.  He then filed 
an August 1996 VA Form 9, perfecting his appeal.  A personal 
hearing was also requested by the veteran.  

Another VA medical examination was afforded the veteran in 
November 1996.  He reported recurrent pain of the left knee 
which is exacerbated by use.  Upon objective examination, 
some left knee effusion was noted, along with mild 
tenderness.  No instability of the joint was observed.  
Flexion was limited to 145º, but extension was full.  X-ray 
examination of the left knee revealed degenerative joint 
disease, and this was the final diagnosis.  

A personal hearing at the RO was afforded the veteran in 
December 1996.  He described the chronic pain in his left 
knee which limits the distance he can walk.  He also has 
difficulty ascending stairs.  At times the knee swells, and 
he must frequently rest after using the joint.  The RO 
hearing officer considered this additional evidence and 
awarded the veteran an increased rating, to 10 percent, for 
his service connected disability.  

Another personal hearing at the RO was afforded the veteran 
in June 1997.  He again reported chronic pain of the left 
knee.  The pain is aggravated by use, and at times he must 
lay down to take weight off the joint and relieve the pain.  
He's been given an orthopedic brace for the left knee by the 
VA, but this brace does not completely alleviate the pain.  
He also testified that excessive wear has been placed on the 
right knee due to his favoring of the left knee, and he has 
developed low back pain secondary to his painful knees.  
Service connection for both these disabilities was requested.  

A new VA medical examination was afforded the veteran in July 
1997.  He reported pain in the left knee, with occasional 
episodes of locking.  He was able to ambulate on his own, 
albeit with a slight limp.  He used a double-hinged brace on 
the left knee.  Upon objective physical evaluation, the 
veteran had extension of the left knee to 0º, and flexion to 
140º.  Some atrophy of the left quadriceps muscle was noted, 
and effusion was 1+.  Joint tenderness was also present.  The 
anterior cruciate ligament of the left knee appeared tight.  
The veteran's right knee range of motion revealed 0º 
extension and 140º flexion.  No atrophy was present in the 
right quadriceps muscles, and no effusion was noted.  Patella 
test was positive bilaterally.  The ligaments of the right 
knee were within normal limits.  The VA examiner diagnosed 
internal derangement, chondromalacia, and degenerative joint 
disease of the left knee.  Chondromalacia of the right knee 
was also diagnosed, along with internal derangement, 
osteoarthritis, and evidence of a torn medial meniscus.  The 
examiner suggested the disabilities of the right knee were 
secondary to the veteran's service connected left knee 
disabilities.  

The veteran returned for VA evaluation in September 1997.  At 
that time, he reported low back pain of many years' duration.  
X-rays confirmed disc space narrowing and osteoarthritis of 
the lumbosacral spine.  

Based on the new medical evidence of record, the RO issued an 
October 1997 rating decision in which the veteran was awarded 
an increased rating, to 20 percent, for his service connected 
left knee disability.  The RO also awarded the veteran 
service connection, with a 10 percent initial rating, for a 
right knee disability, to include degenerative arthritis, as 
secondary to the veteran's left knee disability.  Service 
connection for a low back disability was denied.  

The veteran filed a notice of disagreement in October 1998 
regarding the denial of service connection for a low back 
disability, and the award of a 10 percent initial rating for 
his right knee disability.  He was sent a statement of the 
case, and filed a timely substantive appeal, perfecting an 
appeal of these issues.  

The veteran's appeal was initially presented to the Board in 
February 1999, at which time it was remanded for additional 
development.  A new VA orthopedic examination was afforded 
the veteran in March 1999.  At that time, he reported pain 
and stiffness, especially upon standing or walking, of both 
knees.  No instability, swelling, or locking of either joint 
was noted.  Neither joint was noted to "give way."  He uses 
an orthopedic brace on the left knee, and usually uses one on 
the right as well, but was not doing so at the time of 
examination as it aggravated a surgical scar on his right 
thigh.  The veteran has not had surgery on either knee, 
however.  Upon physical examination, both knees exhibited a 
mild varus deformity and joint tenderness, but neither 
displayed any effusion.  Bilateral knee ligaments were 
intact.  McMurray and patella grind testing was negative 
bilaterally.  Strength of the knee joints was 5/5 
bilaterally, with full sensation.  Right knee range of motion 
was 0º extension, and 120º flexion, with no subluxation 
noted.  Left knee range of motion was 0º extension, and 120º 
flexion.  The veteran's gait was normal, and he could heel 
and toe walk.  The veteran is generally able to ambulate on 
his own, as well as drive a car.  No additional functional 
impairment of either knee due to fatigability, lack of 
endurance, or episodic pain on use was noted.  X-rays of the 
knees revealed degenerative arthritic changes bilaterally.  
Regarding his low back, the veteran reported chronic pain of 
10-15 years duration.  X-rays revealed disc space narrowing 
and degenerative arthritic changes of the lumbosacral spine.  
After reviewing the medical record and examining the veteran, 
the VA medical examiner stated that the veteran's low back 
pain due to arthritic changes was not "in any way related to 
the service connected bilateral knee disabilities."  


Analysis
I. Increased rating - Left knee disability

The veteran's claim for an increased rating for his service-
connected left knee disability, to include degenerative 
arthritis, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that if a veteran claims 
that a service connected disability has become worse, then 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

In the present case, the veteran's left knee disability is 
rated as 20 percent disabling under Diagnostic Code 5257, for 
other impairment of the knee.  Diagnostic Code 5257 provides 
for disability ratings based on the degree of recurrent 
subluxation or lateral instability of the knee joint.  Under 
this code, slight impairment warrants a 10 percent rating, 
moderate impairment, 20 percent, and severe impairment, 30 
percent. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased rating, in excess of 20 
percent, for the veteran's service connected left knee 
disability.  However, a separate rating for the veteran's 
degenerative arthritis of the left knee is warranted in the 
present case.  

Beginning with the April 1996 VA medical examination, the 
veteran's left knee does not demonstrate recurrent 
subluxation or lateral instability equal to a severe degree 
of impairment.  At that time, his left knee displayed full 
range of motion, without effusion or tenderness.  When seen 
again in November 1996, some left knee effusion and mild 
tenderness was noted, but no instability of the joint was 
present.  The July 1997 VA medical examination report 
confirms 1+ effusion of the left knee, and the anterior 
cruciate ligament appeared tight, but the veteran was able to 
ambulate on his own.  He used an orthopedic brace on the left 
knee.  No lateral instability or recurrent subluxation was 
noted in the examination report.  Internal derangement of the 
left knee was the final diagnosis.  A final VA examination 
was afforded the veteran in February 1999, and he was again 
without instability, swelling, or locking of the joint.  His 
left knee ligaments were intact.  Joint strength was 5/5, 
without any loss of sensation.  He could walk on his own, 
albeit using an orthopedic brace.  

Overall, the medical evidence of record is against a finding 
of severe impairment of the left knee due to lateral 
instability or recurrent subluxation; thus, an increased 
rating, in excess of 20 percent, for the veteran's left knee 
disability under Diagnostic Code 5257 is not warranted.  

Consideration must be given to other diagnostic codes which 
may be applicable to the veteran's service connected knee 
disability.  See 38 C.F.R. § 4.20 (1999).  Limitation of 
motion of the knee will result in a compensable rating of 10 
percent where extension is limited to 10º, or flexion is 
limited to 45º.  A 20 percent rating will be awarded for 
extension limited to 15º, or flexion limited to 30º.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
However, based on the evidence of record, an increased 
rating, in excess of 20 percent, for limitation of motion is 
not demonstrated.  The most severe limitation of motion of 
the left knee noted in the record is quantified as 0º 
extension and 120º flexion, both observed in February 1999.  
Neither of these results warrants a compensable rating in 
light of the applicable diagnostic codes.  Review of the 
remainder of the rating criteria for knee disabilities does 
not reveal any analogous diagnostic codes which would afford 
the veteran a disability rating in excess of 20 percent for 
his left knee disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263 (1999).  

Nevertheless, the VA's General Counsel (GC) has determined 
that because the rating criteria for arthritis do not take 
into consideration all possible impairment of the affected 
joint, separate and additional ratings may be awarded for 
service connected knee joints which display both lateral 
instability or recurrent subluxation and arthritis.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999); VAOPGCPREC. 23-97 (July 
1, 1997).  Because these manifestations are not considered 
within the context of Diagnostic Code 5003 et seq., a 
separate award under Diagnostic Code 5257 is not in violation 
of 38 C.F.R. § 4.14.  

In the present case, the veteran's service connected left 
knee disability, as characterized by the RO, includes 
degenerative arthritis of the joint, verified by X-ray 
evidence.  Therefore, a separate rating for arthritis of the 
left knee may be awarded under the law, in light of the 
aforementioned GC opinion.  

Degenerative arthritis is rated under Diagnostic Code 5003, 
which in turn makes reference to any limitation of motion of 
the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  As is discussed above, 
the veteran's limitation of motion of the left knee is 
noncompensable; thus, a separate 10 percent disability 
rating, and no higher, is warranted for degenerative 
arthritis of the left knee.  

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca, 
supra).  The veteran has complained of these impairments at 
his personal hearings, and stated his mobility is limited as 
a result.  However, various medical examiners have been 
unable to quantify these factors in terms of additional 
degrees of disability or limitation of motion of the left 
knee, and any such speculation by the Board is strictly 
prohibited.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of this finding, an increased rating based 
on these factors does not appear justified.  Likewise, a 
review of the medical evidence does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating when considering DeLuca 
factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired from active employment.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected left knee disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, in excess of 20 percent, for the 
veteran's service connected left knee disability, under 
Diagnostic Code 5257, or any other diagnostic codes for the 
knee.  However, a separate additional disability rating of 10 
percent is warranted for the veteran's degenerative arthritis 
of the left knee, as confirmed by X-ray evidence.  

II. Increased initial rating - Right knee disability

The veteran's claim for an increased initial rating for his 
service-connected right knee disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court 
of Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  When the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).

Currently, the veteran's right knee disability is rated as 10 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee.  Diagnostic Code 5257 provides for 
disability ratings based on the degree of recurrent 
subluxation or lateral instability of the knee joint.  Under 
this code, slight impairment warrants a 10 percent rating, 
moderate impairment, 20 percent, and severe impairment, 30 
percent. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased initial rating, in 
excess of 10 percent, for the veteran's service connected 
right knee disability.  However, a separate rating for the 
veteran's degenerative arthritis of the right knee is 
warranted in the present case.  

The veteran's right knee was first medically evaluated by the 
VA in July 1997, at which time it was without effusion or 
muscular atrophy.  The ligaments were all intact; however a 
patella test was positive.  Range of motion testing revealed 
0º extension and 140º flexion.  When he was evaluated again 
in February 1999, the right knee joint was again without 
effusion or subluxation, and joint strength was 5/5.  No 
instability was noted.  All right knee ligaments were intact, 
and McMurray and patella grind testing was negative.  Range 
of motion testing revealed extension to 0º and flexion to 
120º.  X-ray evaluation confirmed degenerative arthritis of 
the right knee.  

Overall, the medical evidence of record is against a finding 
of moderate impairment of the right knee due to lateral 
instability or recurrent subluxation; thus, an increased 
initial rating, in excess of 10 percent, for the veteran's 
right knee disability under Diagnostic Code 5257 is not 
warranted.  

Consideration must also be given to other diagnostic codes 
which may be applicable to the veteran's service connected 
knee disability.  See 38 C.F.R. § 4.20 (1999).  While knee 
joint disabilities may be rated based on limitation of 
motion, the evidence currently of record, does not support a 
compensable rating for limitation of motion.  The most severe 
limitation of motion of the right knee noted in the record is 
quantified as 0º extension and 120º flexion, both observed in 
February 1999.  Neither of these results warrants a 
compensable rating in light of the applicable diagnostic 
codes.  Review of the remainder of the rating criteria for 
knee disabilities does not reveal any analogous diagnostic 
codes which would afford the veteran an initial disability 
rating in excess of 10 percent for his right knee disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (1999).  

Nevertheless, a separate rating for degenerative arthritis of 
the right knee, as with the left knee, is warranted.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999); VAOPGCPREC. 23-97 (July 
1, 1997).  The veteran's service connected right knee 
disability, as characterized by the RO, includes degenerative 
arthritis of the joint, verified by X-ray evidence.  
Therefore, a separate initial rating for arthritis of the 
right  knee may be awarded under the law, in light of the 
aforementioned GC opinion.  

Degenerative arthritis is rated under Diagnostic Code 5003, 
which in turn makes reference to any limitation of motion of 
the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  As is discussed above, 
the veteran's limitation of motion of the right knee is 
noncompensable; thus, a separate 10 percent disability 
rating, and no higher, is warranted for degenerative 
arthritis of the right knee.  

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca, 
supra).  The veteran has complained of these impairments at 
his personal hearings, and stated his mobility is limited as 
a result.  However, various medical examiners have been 
unable to quantify these factors in terms of additional 
degrees of disability or limitation of motion of the right 
knee, and any such speculation by the Board is strictly 
prohibited.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of this finding, an increased initial rating 
based on these factors does not appear justified.  Likewise, 
a review of the medical evidence does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher initial rating when considering 
DeLuca factors.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's impairment of the right knee has, however, 
presented a degree of impairment equal to a 10 percent rating 
under Diagnostic Code 5257, and a separate rating of 10 
percent under Diagnostic Code 5003, since the effective date 
of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no periods of hospitalization since the award of 
service connection, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is retired from active employment.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected right knee disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's service connected right knee disability, under 
Diagnostic Code 5257, or any other diagnostic codes for the 
knee.  However, a separate additional disability rating of 10 
percent is warranted for the veteran's degenerative arthritis 
of the right knee, as confirmed by X-ray evidence.  


III. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability, which he alleges is secondary to his service 
connected left knee disability.  Service connection will be 
awarded for any disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service 
connection is also warranted for a disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. §  3.310 (1999).  As with all benefit 
claims, when an approximate balance exists between the 
positive and negative evidence regarding the matter at issue, 
the benefit of the doubt shall be granted the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a low back disability is not well 
grounded, and must be denied on that basis.  

Service connection for a low back disability is not warranted 
on a direct basis, as no evidence exists in the service 
medical records, or any other record, of an in-service 
disease or injury to the low back which has resulted in a 
current disability, and the veteran does not so allege.  
Rather, his sole contention is that his service connected 
bilateral knee disabilities have caused or aggravated a low 
back disability; if true, service connection for a low back 
disability is warranted under 38 C.F.R. § 3.310 (1999).  

As an initial matter, the record contains a competent medical 
diagnosis, supported by X-ray evidence, of degenerative 
osteoarthritis of the lumbosacral spine.  In the absence of 
any evidence to the contrary, a current low back disability 
is conceded by the Board.  Nevertheless, the veteran has not 
submitted competent medical evidence that his current low 
back disability is proximately due to or resulting from a 
service connected disability.  While he has presented his own 
lay assertions that his current low back disability is due to 
his bilateral knee disabilities, he, as a layperson, is not 
qualified to offer expert medical opinion evidence binding on 
the Board.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  The only medical evidence addressing this issue 
stems from the February 1999 VA medical examination report, 
and it suggests against the veteran's assertions.  After 
reviewing the medical record and examining the veteran, the 
VA medical examiner stated that the veteran's low back pain 
due to arthritic changes was not "in any way related to the 
service connected bilateral knee disabilities."  In the 
absence of any medical evidence supporting the veteran's 
contention that his low back disability "is proximately due 
to or the result of" a service connected disability, the 
claim is not well grounded.  38 C.F.R. § 3.310 (1999); 
Anderson v. West, 12 Vet. App. 491, 496 (1999).  

In conclusion, the veteran's claim for service connection for 
a low back disability is not well grounded.  The evidence 
does not demonstrate that his current disability results from 
a disease or injury incurred in or aggravated by active 
military service, or that it is proximately due to or results 
from a service connected disability.  As the claim is not 
well grounded, it must be denied.  Caluza, supra.  

ORDER

1.  A separate additional disability rating of 10 percent is 
warranted for the veteran's left knee disability, to include 
degenerative arthritis.  

2.  A separate additional disability rating of 10 percent is 
warranted for the veteran's left knee disability, to include 
degenerative arthritis.  

3.  Service connection for a low back disability is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

